Citation Nr: 0616893	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  99-04 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for occlusive peripheral 
vascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to April 
1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, in pertinent part, denied service 
connection for arteriosclerosis obliterans.  

The veteran was afforded a videoconference hearing before a 
Veterans Law Judge (VLJ) in August 2003, however, a September 
2005 letter indicates that VA was unable to obtain a 
recording of this hearing.  In October 2005 the Board 
remanded the case so the veteran could be afforded a new 
hearing.  The veteran testified before another VLJ at the RO 
(Travel Board Hearing) in February 2006.  A transcript of 
that hearing is of record.  Both VLJs are signatories to this 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. 
Cir. 2003).

The veteran has reported that she experienced cramping and 
tightening in the right leg during any kind of physical 
training in service with symptoms of tightness and numbness 
in the year following service.  She has also testified to a 
continuity of symptomatology since service.  The veteran is 
competent to report such symptoms.  Kowalski, v. Nicholson, 
19 Vet App 171 (2005); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

A May 1982 treatment report reflects that the veteran 
complained of numbness and tightness in the calf with the 
great toe turning white.  The physician gave a diagnosis of 
iliofemoral stenosis, occlusion on the right.  

At VA skin examination in October 1998, the veteran reported 
that her past medical history included a diagnosis of 
iliofemoral stenosis in the left leg in 1982 with 
claudication symptoms involving the right leg a number of 
years earlier.  She indicated that she still experienced 
symptoms of right leg numbness and tingling.  

The VA examiner did not review the veteran's claim file or 
medical chart at this examination, but did include in his 
diagnosis a history of thrombo-occlusive disease with right 
iliofemoral stenosis, diagnosed by angiogram in 1982.  No 
opinion was given regarding a link between this condition and 
service.   

In an August 2003 letter Dr. Kinter gave a current diagnosis 
of lower extremity peripheral vascular disease, specifically 
right external iliac artery occlusion.  Dr. Kinter stated 
that the veteran's peripheral vascular disease appeared to be 
"temporally related to her time in service."  

This statement provides evidence of a possible link between 
current peripheral vascular disease and service; however, it 
is unclear whether the physician reviewed the veteran's 
records in rendering his opinion.  Dr. Kinter also provided 
no rationale for the opinion.  

Thus, an examination is needed so that a medical professional 
can review the record, evaluate the veteran, and determine 
whether she has a current disability related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine whether she has 
current occlusive peripheral vascular 
disease related to service.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report or in an addendum.  
All necessary tests and studies should be 
accomplished.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., a probability of at least 50 
percent) that any current peripheral 
vascular disease originated in service; 
or, was otherwise caused by any incident 
that occurred during service.  A 
rationale for any opinion expressed 
should be included in the report.  

2.  After ensuring that all development 
is complete, and all opinions have been 
obtained, re-adjudicate the claim.  If it 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



			
	H. N. SCHWARTZ	MARK D. HINDIN
	Veterans Law Judge	Acting Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals




		
                                              LAWRENCE M. 
SULLIVAN
                                                     Veterans 
Law Judge
                                               Board of 
Veterans' Appeals

